        Case 1:20-cv-00553-WJ-JFR Document 51 Filed 02/02/21 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

BARBARA ANDERSEN,

                 Plaintiff,

v.                                                                   No. 1:20-cv-00553-WJ-JFR

FORREST FENN and
FNU LNU,

                 Defendants.

                  ORDER REGARDING COMMUNICATION WITH THE COURT

        The Court’s staff has recently received phone calls from Plaintiff asking for information

about how to request a Zoom hearing. Plaintiff also emailed a proposed order with the email

stating Plaintiff’s position on certain matters and requesting action by the Court. See Attachment.

        The Court, including Clerk’s Office staff, cannot give advice on how to prosecute a case.

See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“it is [not] the proper function of the

district court to assume the role of advocate for the pro se litigant”); Biogenics, Inc. v. Kazen, 6

Fed.Appx. 689, 692 (10th Cir. 2001) (“the court will not construct arguments or theories for a pro

se litigant”).

             Generally, pro se litigants are held to the same standards of professional
             responsibility as trained attorneys. It is a pro se litigant’s responsibility to
             become familiar with and to comply with the Federal Rules of Civil Procedure
             and the Local Rules of the United States District Court for the District of New
             Mexico (the “Local Rules”).

Guide for Pro Se Litigants at 4, United States District Court, District of New Mexico (November

2019). The Local Rules, the Guide for Pro Se Litigants and a link to the Federal Rules of Civil

Procedure are available on the Court’s website: http://www.nmd.uscourts.gov.
       Case 1:20-cv-00553-WJ-JFR Document 51 Filed 02/02/21 Page 2 of 4




       Attorneys and pro se parties are prohibited from all ex parte communication with
       the judge or judge’s staff. Ex parte communication occurs when one of the parties
       to a lawsuit exchanges information with the assigned judge (1) without the
       opposing party being present, or (2) without the knowledge and consent of the
       opposing party.

       Any communication between the assigned judge and a pro se litigant should be in
       writing, and a copy of the communication should be sent to the opposing party or,
       if represented, to that party’s attorney. The letter to the judge should indicate that
       a copy has been sent to the opposing party. Telephone or personal contact with the
       judge’s staff should be limited to specific scheduling inquiries.

Guide for Pro Se Litigants at 11-12.

       Unless otherwise directed, all communication to the court should be addressed to
       the Clerk of Court, United States District Court, District of New Mexico, using the
       address for the division [Albuquerque, Las Cruces or Santa Fe] where the subject
       case has been assigned.

Guide for Pro Se Litigants at 5 (providing the Albuquerque, Las Cruces and Santa Fe addresses).

       Henceforth, Plaintiff shall abide by the above referenced authorities and shall cease

contacting Court staff seeking advice on how to prosecute her case.

       IT IS SO ORDERED.



                                              ________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                     2
      Case 1:20-cv-00553-WJ-JFR Document 51 Filed 02/02/21 Page 3 of 4


From:            Barbara Andersen
To:              NMDdb_Proposed Text Johnson
Subject:         Motion to Voluntarily Dismiss or Stay/Andersen v. Jack Stuef and Forrest Fenn
Date:            Tuesday, January 26, 2021 9:13:35 AM
Attachments:     Draft order.docx


CAUTION - EXTERNAL:

Good morning. Per our conversation, I sued Jack Stuef and the Estate of Forrest Fenn relative
to his treasure book/ending. The magistrate judge struck the pleading prior to the
appearance of either defendant. I have a motion to file an amended pleading on file.

However, at this juncture, I suspect that the defendants engaged in prank ending relative to
their treasure book/ending. The "finder" of the treasure is Jack Stuef... a former Onion/spoof
writer. As such, I decided to ask this Court for more time given that I hope and suspect that
the prank ending will be fully revealed without further litigation in the coming months.

Because a prior version of the complaint was stricken, I am concerned that if I dismiss without
express language the defendant(s) may raise res judicata against me if I need to return and
the prank is not admitted. As such, I am asking either for the granting of a motion to
voluntarily dismiss with express language that res judicata will not bar me if I re-file (paragraph
1 of the draft order) or alternatively to stay until the fall of 2021 (paragraph 2 of the draft
order). If the Court does not wish to grant either request, I would request to be sent back to
the magistrate judge to carry on with the case in that I am not willing to let go of my claims
without the ability to return to court in the fall if necessary. (You will need to strike one of the
paragraphs in my draft order.)

Please give me a call if this was unclear. Thanks and best,

Barb Andersen, 708-805-1123

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
       Case 1:20-cv-00553-WJ-JFR Document 51 Filed 02/02/21 Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                                   OF NEW MEXICO
Barbara Andersen                        )
        Plaintiff                       )    Case 20-cv- 00553-JFR
v.                                      )
Jack Stuef                              )

                                             ORDER

       This matter coming before the Court on Andersen’s alternative motions to (a) voluntarily

dismiss this case without prejudice and with express language that res judicata will not bar the re-

filing of any future suit against Jack Stuef and/or the Estate of Forrest Fenn or (b) alternatively,

to stay these proceedings until the fall of 2021, IT IS HEREBY ORDERED:

       1. The Motion to voluntarily dismiss this case without prejudice is granted. This Court

           recognizes that Andersen is seeking to allow the defendants time to resolve this

           situation and, as such, to allow them more time to do so. This Court finds that this

           Order will not serve as a bar under res judicata to the re-filing of potential, future

           litigation by Andersen against Jack Stuef and/or the Estate of Forrest Fenn.

       2. The alternative motion to stay is granted. This matter is stayed until September 1, 2021

           or by motion of Andersen, whichever is earlier.



                                      ORDER ENTERED:

                                      _____________________________


Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com
